Citation Nr: 1311962	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-20 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to December 14, 2012, and 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to October 1971, which included a tour of duty in the Republic of Vietnam.  He was awarded the Purple Heart for his service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to an increased rating in excess of 30 percent for PTSD.

In a January 2013 rating decision, a 50 percent disability rating was assigned for PTSD, effective December 14, 2012.  Generally, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As explained below, however, the Veteran has withdrawn his appeal for a higher rating for PTSD.    

The issues of service connection for right leg wounds and a left knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

In a March 2013 statement, prior to promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to an increased rating for PTSD.    




CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2013, the Veteran and his representative submitted a statement that the Veteran wished to withdraw the appeal of entitlement to an increased rating for PTSD.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.

An appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing before the Board.  38 C.F.R. § 20.204.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim of entitlement to an increased rating for PTSD and that claim is dismissed.


ORDER

The claim for entitlement to an increased rating for PTSD is dismissed.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


